      Case 5:20-cv-00377-OLG-ESC Document 28 Filed 10/09/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ROBERT J. ESQUIVEL,                            §
                                               §
                  Plaintiff,                   §                SA-20-CV-00377-OLG
                                               §
vs.                                            §
                                               §
DAVID KENDRICK, BADGE #0567,                   §
PATROL DIVISION, SAN ANTONIO                   §
POLICE DEPARTMENT; TROOPER                     §
FNU EASTBURN, #14720, TEXAS                    §
DEPARTMENT OF PUBLIC SAFETY;                   §
TROOPER FNU BIBBY, #14593, TEXAS               §
DEPARTMENT OF PUBLIC SAFETY;                   §
TROOPER FNU WINDGATE, #13157,                  §
TEXAS DEPARTMENT OF PUBLIC                     §
SAFETY; SAN ANTONIO POLICE                     §
DEPARTMENT, TEXAS HIGHWAY                      §
PATROL DEPARTMENT OF PUBLIC                    §
SAFETY,                                        §
                                               §
                  Defendants.                  §

                                  SHOW CAUSE ORDER

       Before the Court is the above-styled cause of action, which has been referred to the

undersigned for all pretrial proceedings [#13]. The record reflects that on October 7, 2020, the

District Court adopted the undersigned’s report and recommendation and granted the motion to

dismiss filed by Defendants David Kendrick and the San Antonio Police Department (“SAPD”),

dismissing all claims asserted against these two Defendants. There are four remaining

Defendants in this case—the Texas Department of Public Safety (“DPS”) and Troopers

Eastburn, Bibby, and Windgate.

       The record reflects that summonses were issued as to the Trooper defendants on June 10,

2020, and forwarded to the United States Marshals Service for service via certified mail due to

the restrictions currently in place because of the COVID-19 pandemic [#12]. However, the


                                               1
      Case 5:20-cv-00377-OLG-ESC Document 28 Filed 10/09/20 Page 2 of 3




summonses were returned unexecuted as undeliverable as addressed [#16]. The address used on

the summonses for all three Trooper Defendants is the following address: 1258 Babcock Road,

San Antonio, Texas 78201-6644. An independent search of this address confirms it is the

address for an office of the Department of Public Safety, but not headquarters.

       The record also reflects that Plaintiff attempted service on Defendant Texas Highway

Patrol Department of Public Safety on June 29, 2020. Although the docket in this case reflects

that the summons addressed to DPS was returned executed, DPS has not yet answered or filed

another responsive pleading. The address used on this summons was 5805 N. Lamar Blvd.,

Austin, Texas 78752-4431, which appears to be the headquarters for DPS.

       Rule 4 of the Federal Rules of Civil Procedure requires a state governmental entity to be

served by delivering a copy of the summons and complaint to the entity’s chief executive officer.

See Fed. R. Civ. P. 4(j)(2). The summons issued to DPS is not addressed to any individual

officer of DPS, only DPS as a general entity. (Summons [#17] at 3.) Although this summons

was mailed via certified mail to DPS and was indeed delivered to DPS, it is unclear to the Court

whether service was properly executed.

       In light of these issues with service, the Court issued an Order on September 11, 2020,

directing Plaintiff to attempt reservice of DPS and the three Trooper Defendants, using the

Lamar Blvd. address or another proper address for these Defendants, if any. The Court also

informed Plaintiff that if Plaintiff he longer intends to pursue his claims against these

Defendants, he may file a notice of voluntary dismissal pursuant to Rule 41.      The Court gave

Plaintiff ten days to submit new requests for summonses, making them due on or before

September 21, 2020.




                                                2
       Case 5:20-cv-00377-OLG-ESC Document 28 Filed 10/09/20 Page 3 of 3




       The only filing the Court received from Plaintiff since this Order was issued was his

objections to the undersigned’s report and recommendation on Defendants Kendrick and

SAPD’s motion to dismiss [#26]. This filing does not contain any response regarding service of

the four remaining Defendants. The deadline to request reservice of the remaining Defendants in

this lawsuit has now passed.

       A district court may dismiss an action for failure to prosecute or to comply with any order

of the court. McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988) (per curiam); Fed. R.

Civ. P. 41(b). The Court will therefore provide Plaintiff with the opportunity to show cause for

his failure to comply with the Order regarding the service of the remaining three Defendants.

       IT IS THEREFORE ORDERED that Plaintiff show cause within 14 days of this

Order, on or before October 23, 2020, for his failure to seek re-service of the remaining

Defendants in this suit by doing one of the following:

   •   Submitting to the Clerk’s Office a fully completed United States Marshal Service Form
       285 for Defendants Texas Department of Public Safety and DPS Troopers Eastburn,
       Bibby, and Windgate, addressed to 5805 N. Lamar Blvd., Austin, Texas 78752-4431.
       The summons addressed to the Texas Department of Public Safety should include the
       name of DPS’s chief executive officer.

   •   Submitting an advisory under Rule 41 of the Federal Rules of Civil Procedure that he
       does not intend to pursue his claims against these parties and instead requests the
       dismissal of the remaining claims and Defendants named in this action;

   •   Requesting additional time to re-serve Defendants.

   A failure to do so will result in the dismissal of this case for want of prosecution.

   SIGNED this 9th day of October, 2020.




                                          ELIZABETH S. ("BETSY") CHESTNEY
                                          UNITED STATES MAGISTRATE JUDGE


                                                 3
